     Case 2:21-cv-00607-KJM-CKD Document 24 Filed 07/30/21 Page 1 of 2


1    John L. Burris, Esq. (SBN: 69888)                   MAYALL HURLEY, P.C.
     Benjamin Nisenbaum, Esq. (SBN: 222173)              A Professional Corporation
2    James Cook, Esq. (SBN: 300212)                      2453 Grand Canal Boulevard
     LAW OFFICES OF JOHN L. BURRIS                       Stockton, CA 95207-8253
3    Airport Corporate Centre                            Telephone: (209) 477-3833
     7677 Oakport St., Suite 1120                        MARK E. BERRY, ESQ.
4    Oakland, CA 94621                                   CA State Bar No. 155091
     Telephone: (510) 839-5200
5    Fax: (510) 839-3882                                 Attorneys for Defendants,
                                                         CITY OF STOCKTON, OFFICER
6    Attorneys for Plaintiff,                            DANIEL VELARDE, and OFFICER
     DEVIN CARTER                                        VINCENT MAGANA
7

8    Charles Bolcom, Esq. (SBN: 193762)                  Dana A. Suntag, Esq. (SBN: 125127)
     Moris Davidovitz, Esq. (SBN: 70581)                 Joshua J. Stevens, Esq. (SBN: 238105)
9    Alan Law, Esq. (SBN: 268334)                        HERUM CRABTREE SUNTAG
     COOPER & SCULLY, P.C.                               A California Professional Corporation
10
     505 Sansome St., Suite 1550                         5757 Pacific Ave., Suite 222
11   San Francisco, CA 94111                             Stockton, CA 95207
     Telephone: (415) 956-9700                           Telephone: (209) 472-7700
12
     Attorneys for Defendant,                            Attorneys for Defendant,
13   OFFICER MICHAEL STILES                              OMAR VILLAPUDUA
14

15
                                UNITED STATES DISTRICT COURT
16
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18   DEVIN CARTER,                                  )   Case No. 2:21-cv-00607-KJM-CKD
                                                    )
19                                Plaintiff,        )   [PROPOSED] ORDER ON
                                                    )   STIPULATION FOR PROTECTIVE
20   vs.                                            )   ORDER
                                                    )
21   CITY OF STOCKTON ; OFFICER                     )
     MICHAEL STILES, OFFICER DANIEL                 )
22   VELARDE, OFFICER VINCENT                       )
     MAGANA, and OFFICER OMAR                       )
23   VILLAPUDUA individually and in their           )
     capacity as Police Officer’s for the City of   )
24   Stockton; and DOES 1-50, inclusive,            )
     individually, jointly and severally,           )
25                                                  )
                                  Defendants.       )
26

27

28

     _________________________
     Page 1
     [PROPOSED] ORDER ON STIPULATION FOR PROTECTIVE ORDER
     Case 2:21-cv-00607-KJM-CKD Document 24 Filed 07/30/21 Page 2 of 2


1                                           ORDER

2                The Court, having considered the parties’ STIPULATION FOR PROTECTIVE

3    ORDER, and good cause appearing therefore, hereby approves the protective order as

4    stipulated.

5
     Dated: July 30, 2021
                                                _____________________________________
6                                               CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
7

8
     8.cart0607.stip.po
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     _________________________
     Page 2
     [PROPOSED] ORDER ON STIPULATION FOR PROTECTIVE ORDER
